         Case 3:18-cv-02101-JAM Document 115 Filed 06/12/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 PATRICIA BLACK et al.,
      Plaintiffs,

         v.
                                                               No. 3:18-cv-02101 (JAM)
 NEW ENGLAND COMPUTER SERVICES,
 INC. et al.,
        Defendants.


                               ORDER RE PENDING MOTIONS

       The plaintiffs are three women—Patricia Black, Ashley Platt, and Shawn Danielson—

who were employed with defendant New England Computer Services, Inc., a company owned by

co-defendant Chris Anatra. The plaintiffs allege a range of claims for unequal pay, gender

discrimination, defamation, and retaliation. With the parties about to begin a jury trial, this ruling

determines several of the parties’ pending motions.

       Plaintiffs’ motion in limine to preclude evidence
       in support of Equal Pay Act affirmative defenses (Doc. #92)

       In light of my colloquy with counsel at the pretrial conference (Doc. #105), I will deny

the motion as moot and without prejudice to renewal in the event of a change in circumstances.

       Plaintiffs’ motion in limine to preclude evidence
       of failure to mitigate damages (Doc. #93)

       In light of my colloquy with counsel at the pretrial conference (Doc. #105), I will deny

the motion as moot and without prejudice to renewal. Counsel have agreed that the plaintiffs

have no duty to mitigate with respect to any damages based upon unequal pay but that plaintiff

Danielson had a duty to mitigate with respect to any economic damages she claims from her

termination of employment. As to any duty for the plaintiffs to mitigate with respect to their

claims of non-economic damages (such as for emotional distress), counsel shall consult with
         Case 3:18-cv-02101-JAM Document 115 Filed 06/12/21 Page 2 of 3




respect to whether the defendants intend to argue that plaintiffs have a legal duty to mitigate such

damages, and—if so—they may raise this issue again but with the benefit of detail concerning

what mitigation measures that the defendants will claim that the plaintiffs should have

undertaken and with further legal research for precedent addressing this issue.

       Plaintiffs’ motion in limine to preclude evidence
       re Black and Platt’s performance (Doc. #94)

       I will deny the motion on the ground that evidence of Black and Platt’s performance is

relevant to the jury’s consideration of their claims under the Equal Pay Act and for gender

discrimination and that the potentially prejudicial value of such evidence is not substantially

outweighed by its probative value. See Fed. R. Evid. 401, 403. Because the plaintiffs claim that

they were subject to adverse treatment because of their gender, the defendants should be

permitted to argue that any adverse treatment and pay inequity was in whole or in part because of

performance issues rather than because of gender discrimination.

       Plaintiffs’ motion in limine to preclude evidence in support of the good faith defense to
       liquidated damages (Doc. #95) and defendants’ motion for leave to file an amended
       answer and affirmative defenses (Doc. #102)

       I will grant plaintiffs’ motion and deny defendants’ motion. If the defendants wished to

avail themselves of the statutory good faith defense to liquidated damages (29 U.S.C. § 260),

then they should have timely pleaded this defense. For the reasons set forth in plaintiffs’ reply

(Doc. #103), I am not convinced by the defendants’ argument that they implicitly pleaded the

defense merely by alleging in general terms that the plaintiffs failed to state a claim for which

relief could be granted. As the Second Circuit has ruled, “the employer bears the burden of

establishing the defense of good faith,” and “[t]he defense requires plain and substantial evidence

of at least an honest intention to ascertain what the Act requires and to comply with it.” Brock v.

Wilamowsky, 833 F.2d 11, 19 (2d Cir. 1987); see also Barfield v. New York City Health &
         Case 3:18-cv-02101-JAM Document 115 Filed 06/12/21 Page 3 of 3




Hosps. Corp., 537 F.3d 132, 150-51 (2d Cir. 2008) (describing special burdens of the good faith

defense to payment of liquidated damages). The plaintiffs have also demonstrated prejudice in

terms of foregone discovery if I were to allow the defendants at this late date to amend their

answer and affirmative defenses to plead a good faith defense under 29 U.S.C. § 260. This ruling

does not generally foreclose the defendants from arguing at trial that they acted in good faith but

only precludes the defendants from seeking the specific benefit of the good faith defense to

liquidated damages under 29 U.S.C. § 260.

                                          CONCLUSION

       For the reasons set forth above, the Court:

   •   DENIES as moot and without prejudice plaintiffs’ motion in limine to preclude evidence
       in support of Equal Pay Act affirmative defenses (Doc. #92);

   •   DENIES as moot and without prejudice plaintiffs’ motion in limine to preclude evidence
       of failure to mitigate damages (Doc. #93);

   •   DENIES plaintiffs’ motion in limine to preclude evidence of Black and Platt’s
       employment performance (Doc. #94);

   •   GRANTS plaintiffs’ motion in limine to preclude evidence in support of the good faith
       defense to liquidated damages (Doc. #95) and DENIES defendants’ motion for leave to
       file an amended answer and affirmative defenses (Doc. #102).

       It is so ordered.

       Dated at New Haven this 12th day of June 2021.

                                                             /s/ Jeffrey Alker Meyer
                                                             Jeffrey Alker Meyer
                                                             United States District Judge
